Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is entered into by and between, and
shall inure to the benefit of and be binding upon, the following parties:

TONY DUNCAN, hereinafter referred to as “Employee”; and

MCDERMOTT, INC., a Delaware corporation, hereinafter referred to as the
“Company.”

W I T N E S S E T H:

WHEREAS, Employee is currently an employee of the Company;

WHEREAS, pursuant to a resignation letter in the form attached hereto as Exhibit
A, Employee has tendered to McDermott International, Inc., a Panamanian
corporation of which the Company is a wholly owned subsidiary (“MII”),
Employee’s resignation from all positions held as an officer, employee, member
of the board of directors or board of managers (and member of any and all
committees thereof), of MII and its subsidiaries and joint venture entities, and
from any and all positions or capacities with respect to any employee benefit
plan sponsored or maintained by any such entity, effective November 10, 2015
(the “Resignation Date”); and

WHEREAS, Employee and the Company mutually desire to establish and agree on the
terms and conditions of Employee’s separation from service;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
covenants and obligations set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, Employee and the Company hereby agree as follows:

Section 1. Termination Date and Type. For purposes of interpreting and applying
the provisions of compensation arrangements and employee benefit plans of MII or
any of its subsidiaries (including the Company) applicable to Employee and
subject to Section 2 hereof, (a) Employee’s date of termination shall be the
Resignation Date, (b) Employee’s termination of employment is voluntary by
Employee and not by the Company, and (c) subject to complying with the
requirements of this Agreement, Employee shall be entitled to the compensation
and benefits provided in this Agreement.

Section 2. Severance Benefits and Payments. Subject to the execution of this
Agreement by Employee and the lapse of the seven (7) day revocation period
referenced in Section 7 hereof (the “Revocation Period”) without revocation of
the Agreement or any part hereof by Employee, Employee shall be entitled to
receive the following payments and benefits, to which Employee would not
otherwise be entitled, subject to the terms and conditions set forth in this
Agreement:

(a) in a lump-sum payment, to be paid three days after the end of the Revocation
Period, the amount of base salary pay Employee would have earned had he remained
employed from the Resignation Date through December 31, 2015;

 

1



--------------------------------------------------------------------------------

(b) in a lump-sum payment, to be paid three days after the end of the Revocation
Period, six months of Employee’s base salary pay;

(c) in a lump-sum payment, to be paid three days after the end of the Revocation
Period, an amount of 2015 bonus at Employee’s target;

(d) (i) The currently outstanding portion of each of the May 13, 2013 awards of
MII restricted stock units (“RSUs”), (ii) the currently outstanding portion of
the August 8, 2013 MII RSUs, and (iii) the currently outstanding portion of the
March 6, 2014 MII RSUs, each granted to Employee under the 2009 McDermott
International, Inc. Long Term Incentive Plan (the “MII 2009 LTIP”) which would,
absent Employee’s termination of employment, remain outstanding and, to the
extent applicable, vest during the period from the Resignation Date through
March 15, 2017 (the “Extended Vesting Period”) shall remain in full force and
effect and, to the extent applicable, shall become vested and shall be settled
on the first to occur of (i) the date such award would otherwise be settled in
accordance with the terms of the MII 2009 LTIP and the applicable grant
agreement if Employee’s employment had continued during the Extended Vesting
Period and (ii) March 15, 2016;

(e) The currently outstanding portion of the March 5, 2015 award of MII RSUs
granted to Employee under the 2014 McDermott International, Inc. Long Term
Incentive Plan (the “MII 2014 LTIP”) which would, absent Employee’s termination
of employment, remain outstanding and, to the extent applicable, vest during the
Extended Vesting Period shall remain in full force and effect and, to the extent
applicable, shall become vested and shall be settled on the first to occur of
(i) the date such award would otherwise be settled in accordance with the terms
of the MII 2014 LTIP and the applicable grant agreement if Employee’s employment
had continued during the Extended Vesting Period and (ii) March 15, 2016;

(f) Any currently vested stock options awarded to Employee under the MII 2009
LTIP shall be exercisable until the stated maximum expiration date in the
applicable grant agreement, notwithstanding any provision in any related grant
agreement providing for earlier termination in the event of a termination of
employment. Any and all other outstanding unvested equity- or performance-based
awards previously granted to Employee by the Company shall be forfeited as of
the Resignation Date;

(g) Employee’s unvested benefits under the McDermott International, Inc.
Director and Executive Deferred Compensation Plan (the “EDCP”) shall be fully
vested as of the Resignation Date and such amounts shall be paid in accordance
with the terms of that plan;

 

2



--------------------------------------------------------------------------------

(h) in a lump-sum payment, to be paid three days after the end of the Revocation
Period, an amount equal to the cost of funding three-months of continuing
medical insurance coverage under the U.S. Consolidated Omnibus Reconciliation
Act (“COBRA”);

(i) Outplacement assistance at a cost of $5,000 to be paid to the provider of
such assistance; and

(j) Accrued but unutilized vacation pay.

To the extent necessary to give effect to the provisions of Section 2 (b) above,
the applicable grant agreements shall be deemed amended by the provisions of
Section 2(b) above. All payments made pursuant to this Section 2 shall be
subject to appropriate tax withholding and are subject to all the terms and
conditions of this Agreement.

Section 3. Release of Claims.

(a) General Release by Employee. In consideration of the foregoing (including
the payments and benefits under Section 2 hereof, which the Company is not
required to make or provide under any preexisting agreement, plan or policy),
which Employee hereby expressly acknowledges as good and sufficient
consideration for the releases provided below, Employee hereby unconditionally
and irrevocably releases, acquits and forever discharges, to the fullest extent
permitted by applicable law, (i) the Company and all of its predecessors,
successors and assigns, (ii) all of the Company’s past, present and future
affiliates, parent corporations (including MII), subsidiaries, divisions and
joint venture entities and all of their respective predecessors, successors and
assigns and (iii) all of the past, present and future officers, directors,
managers, shareholders, investors, employee benefit plan administrators,
employees, agents, attorneys and other representatives of each of the entities
described in the immediately preceding clauses (i) and (ii), individually and in
their respective representative capacities (the persons or entities referred to
in the immediately preceding clauses (i), (ii) and (iii) being, individually, a
“Releasee” and, collectively, the “Releasees”), from any and every action, cause
of action, complaint, claim, demand, administrative charge, legal right,
compensation, obligation, damages (including consequential, exemplary and
punitive damages), liability, cost or expense (including attorney’s fees) that
Employee has, may have or may be entitled to from or against any of the
Releasees, whether legal, equitable or administrative, in any forum or
jurisdiction, whether known or unknown, foreseen or unforeseen, matured or
unmatured, accrued or not accrued, which arises directly or indirectly out of,
or is based on or related in any way to Employee’s employment with or
termination of employment from the Company or Employee’s service for or other
affiliation with MII or any of its subsidiaries (including the Company) or joint
venture entities, including any such matter arising from the negligence, gross
negligence or reckless, willful or wanton misconduct of any of the Releasees
(together, the “Released Claims”); provided, however, that this Release does not
apply to, and the Released Claims do not include: (i) any claims arising solely
and specifically under the U.S. Age Discrimination in Employment Act of 1967
after the date this Agreement is executed by Employee; (ii) any claim for
indemnification

 

3



--------------------------------------------------------------------------------

(including under MII’s or the Company’s organizational documents or insurance
policies) arising in connection with an action instituted by a third party
against MII or the Company or any of their affiliates or Employee, in his
capacity as an officer, director, manager, employee, agent or other
representative of MII or the Company or any of their affiliates; (iii) any
claims for vested benefits under the Company’s 401(k) plan or vested benefits
under the EDCP; (iv) any claims relating to Employee’s eligibility to continue
participating in health coverage currently available to Employee in accordance
with COBRA, subject to the terms, conditions and restrictions of that Act;
(v) any claim arising from any breach or failure to perform any provision of
this Agreement; or (vi) any claim for worker’s compensation benefits or any
other claim that cannot be waived by a general release.

(b) Release to be Full and Complete; Waiver of Claims, Rights and Benefits. The
parties intend this Release to cover any and all such Released Claims, whether
they are contract claims, equitable claims, fraud claims, tort claims,
discrimination claims, harassment claims, whistleblower or retaliation claims,
personal injury claims, constructive or wrongful discharge claims, emotional
distress claims, pain and suffering claims, public policy claims, claims for
debts, claims for expense reimbursement, wage claims, claims with respect to any
other form of compensation, claims for attorneys’ fees, other claims or any
combination of the foregoing, and whether they may arise under any employment
contract (express or implied), policies, procedures, practices or by any acts or
omissions of any of the Releasees or whether they may arise under any state,
local or federal law, statute, ordinance, rule or regulation, including all
Texas employment discrimination laws, the Texas Labor Code, the Texas Payday
Act, all U.S. federal discrimination laws, the U.S. Age Discrimination in
Employment Act of 1967, the U.S. Employee Retirement Income Security Act of
1974, Title VII of the U.S. Civil Rights Act of 1964, the U.S. Civil Rights Act
of 1991, the U.S. Rehabilitation Act of 1973, the U.S. Americans with
Disabilities Act of 1990, the U.S. Equal Pay Act, the U.S. National Labor
Relations Act, the U.S. Older Workers Benefit Protection Act, the U.S. Worker
Adjustment and Retraining Notification Act, the U.S. Family and Medical Leave
Act, the U.S. Sarbanes-Oxley Act of 2002 or common law, without exception. As
such, it is expressly acknowledged and agreed that this Release is a general
release, representing a full and complete disposition and satisfaction of all of
the Company’s and any Releasee’s real or alleged legal obligations to Employee,
with the only exceptions being as expressly stated in the proviso to
Section 3(a) hereof. Employee understands and agrees, in compliance with any
law, statute, ordinance, rule or regulation which requires a specific release of
unknown claims or benefits, that this Agreement includes a release of unknown
claims, and Employee hereby expressly waives and relinquishes any and all
Released Claims and any associated rights or benefits that Employee may have,
including any that are unknown to Employee at the time of the execution this
Agreement.

(c) Certain Representations of Employee. Employee represents and warrants that:
(i) Employee is the sole and lawful owner of all rights, titles and interests in
and to all Released Claims; and (ii) Employee has the fully legal right, power,
authority and capacity to execute and deliver this Agreement.

 

4



--------------------------------------------------------------------------------

(d) Covenant Not to Sue. Employee expressly agrees that neither Employee nor any
person acting on Employee’s behalf will file or bring or permit to be filed or
brought any lawsuit or other action before any court, agency or other
governmental authority for legal or equitable relief against any of the
Releasees involving any of the Released Claims. In the event that such an action
is filed against any of the Releasees, Employee agrees that such Releasees are
entitled to legal and equitable remedies against Employee, including an award of
attorney’s fees. However, it is expressly understood and agreed that the
foregoing sentence shall not apply to any charge filed by Employee with the
Equal Employment Opportunity Commission or any other federal or state agency or
to any action filed by Employee that is narrowly limited to seeking a
determination as to the validity of this Agreement and enforcement thereof.
Should Employee file a charge with the Equal Employment Opportunity Commission
or any other federal or state agency, or should any governmental entity, agency
or commission file a charge, action, complaint or lawsuit against any of the
Releasees based on any Released Claim, Employee agrees not to seek or accept any
resulting relief whatsoever.

Section 4. Return of Materials, Nondisparagement and Cooperation Undertakings.

(a) Return of Materials. On or promptly after the Resignation Date, Employee
shall return to MII or the Company, with no request being required of MII or the
Company: (i) any and all documents, records, files, reports, memoranda, books,
papers, plans, letters and any other data in Employee’s possession regardless of
the medium maintained, held or stored (whether documentary, computer or other
electronic storage or other) that relate in any way to the business or
operations of MII or the Company or any of their past or present affiliates,
subsidiaries, divisions or joint ventures (such entities being, individually, a
“Company Entity” and, collectively, the “Company Entities”) (and Employee shall
not retain, recreate or deliver to anyone else such information); and (ii) any
credit cards, keys, access cards, calling cards, computer equipment and
software, telephone, facsimile or other equipment or property of any of the
Company Entities.

(b) Nondisparagement.

(i) Employee shall refrain from making, directly or indirectly, in any public or
private communication (whether oral, written or electronic), any criticisms or
negative or disparaging comments or other statements about the Company or any of
the other Releasees, or about any aspect of the respective businesses,
operations, financial results or prospects of any of the Company Entities,
including comments relating to Employee’s termination of employment.
Notwithstanding the foregoing, it is understood and agreed that nothing in this
Section 4(b) or in Section 5 hereof is intended to: (i) prevent Employee from
testifying truthfully in any legal proceeding brought by any governmental
authority or other third party or interfere with any obligation Employee may
have to cooperate with or provide information to any government agency or
commission, subject to compliance with the provisions of Section 5(c) hereof, if
applicable; (ii) prevent Employee from advising Employee’s spouse of the terms
and conditions of this Agreement; or (iii) prevent Employee from consulting with
Employee’s own legal counsel, as contemplated by Section 7 of this Agreement.

 

5



--------------------------------------------------------------------------------

(ii) The Company shall use commercially reasonable efforts to cause its officers
and directors to refrain from making, directly or indirectly, in any public or
private communication (whether oral, written or electronic), any criticisms or
negative or disparaging comments or other statements about Employee, or about
any aspect of the employment relationship between the Company and Employee,
including comments relating to Employee’s termination of employment.
Notwithstanding the foregoing, it is understood and agreed that nothing in this
Section 4(b) is intended to: (i) prevent any Releasee from testifying truthfully
in any legal proceeding brought by any governmental authority or other third
party or interfere with any obligation any Releasee may have to cooperate with
or provide information to any government agency or commission; or (ii) prevent
any Releasee from consulting with such Releasee’s or the Company’s legal counsel
with respect to the interpretation or enforcement of this Agreement.

(c) Cooperation. Employee agrees to be reasonably available to the Company
Entities or their representatives (including their attorneys) to provide
information and assistance as requested by MII or the Company. Such information
and assistance may include testifying (and preparing to testify) as a witness in
any proceeding or otherwise providing information or reasonable assistance to
the Company Entities in connection with any investigation, claim or suit, and
cooperating with the Company Entities regarding any litigation, government
investigation, regulatory matter, claim or other disputed item involving any of
the Company Entities that relate to matters within the knowledge or
responsibility of Employee during Employee’s employment. Specifically, Employee
agrees (i) to meet with the Company Entities’ representatives, their counsel or
other designees at reasonable times and places with respect to any matter within
the scope of the foregoing provisions of this Section 4(c); (ii) to provide
truthful testimony regarding any such matter to any applicable court, agency or
other adjudicatory body; (iii) to provide the Company Entities with immediate
notice of contact or subpoena by any non-governmental adverse party (known to
Employee to be adverse to any of the Company Entities or their interests), and
(iv) to not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives. Such cooperation required by
Employee shall not unreasonably interfere with Employee’s other business
endeavors.

(d) Enforcement. The covenants set forth in the foregoing provisions of this
Section 4 may be enforced pursuant to the provisions of Section 5(f) hereof.

Section 5. Confidentiality Agreement.

(a) Definition of Trade Secrets and Confidential Business Information. Employee
acknowledges and agrees that any and all non-public information regarding the
Company Entities and their customers and suppliers (including any and all
information relating to the Company Entities’ respective business plans or
practices,

 

6



--------------------------------------------------------------------------------

products, services, contracts with customers, backlog, bids outstanding, target
projects, financial or operational performance, finances, financial accounting
policies, practices or systems, internal controls or internal control systems,
financial projections or budgets, board of directors or board committee
proceedings, investor relations practices, capital expenditures, equipment,
pricing strategies, marketing programs or plans, executive management or other
personnel, human resources plans, policies, practices, records or systems,
information technology systems or other business systems, project management,
business strategy, profits or overhead) is confidential and the unauthorized
disclosure of such confidential information could result in irreparable harm to
one or more of the Company Entities. Such confidential information, in whatever
form maintained, held or stored (whether documentary, computer or other
electronic storage or other), includes each Company Entity’s proprietary
interest in its trade secrets, including its lists of customers and prospective
customers, and other information that has recognized value and that is not
generally available through other sources (collectively, “Trade Secrets”), and
information regarding each Company Entity’s various services, projects,
products, procedures or systems that is treated as confidential by such Company
Entity which may not rise to the level of a Trade Secret (collectively,
“Confidential Business Information”). Confidential Business Information does not
include information that properly and lawfully has become generally known to the
public other than as a result of any act or omission of Employee. Collectively,
Trade Secrets and Confidential Business Information (and including all the
non-public information referred to in the first sentence of this Section 5(a)
and all information relating to Employee’s separation from service with the
Company) are referred to herein as “Confidential Information.”

(b) Importance of Confidential Information. The parties hereby agree that
Employee has been provided with Confidential Information during the period of
Employee’s employment. By signing this Agreement, Employee acknowledges delivery
to and receipt by Employee of Confidential Information. Employee further
acknowledges that the preservation and protection of the Confidential
Information was an essential part of Employee’s employment with the Company and
that Employee has had a duty of fidelity and trust to the Company Entities in
handling the Confidential Information.

(c) Nondisclosure or Misuse. Employee agrees that Employee will not disclose or
take away any of the Confidential Information, directly or indirectly, or use
such information in any way. Without limiting the generality of the foregoing,
Employee will not disclose any of the Confidential Information to any securities
analysts, shareholders, prospective investors, customers, competitors or any
other third party, including any third party who has or may express an interest
in acquiring any of the Company Entities or all or any significant portion of
their respective outstanding equity securities or assets. If Employee is legally
required to disclose any Confidential Information, Employee shall, to the extent
not prohibited by applicable law or legal process, promptly notify the Company
in writing of such requirement so that the Company or any of the other Company
Entities may seek an appropriate protective order or other relief or waive
compliance with the nondisclosure provisions of this Section 5 with respect to
such Confidential Information. To the extent not prohibited

 

7



--------------------------------------------------------------------------------

by applicable law, Employee agrees to cooperate with and not to oppose any
effort by the Company or any other Company Entity to resist or narrow such
request or to seek a protective order or other appropriate remedy. In any such
case, Employee will: (i) disclose only that portion of the Confidential
Information that, according to written advice of Employee’s counsel, is required
to be disclosed; (ii) use reasonable best efforts to obtain assurances that such
Confidential Information will be treated confidentially; and (iii) to the extent
not prohibited by applicable law, promptly notify the Company in writing of the
items of Confidential Information so disclosed. The foregoing obligations are in
addition to any confidentiality obligations Employee may have under any other
agreements or arrangements with any of the Company Entities. Notwithstanding any
other provision to the contrary, nothing in this Agreement prohibits Employee or
the Company from reporting possible violations of law or regulation to any
governmental agency or entity (or of making any other protected disclosures).

(d) Return of Confidential Information. On or promptly after the Resignation
Date, all documents or other information containing or referring to any of the
Confidential Information as may be in Employee’s possession, or over which
Employee may have control, regardless of whether prepared by Employee, shall be
returned by Employee to the Company in accordance with the provisions of
Section 4(a) hereof.

(e) Enforcement of Covenants. Employee acknowledges that the injury that would
be suffered by the Company Entities as a result of a breach or threatened breach
of the provisions of Section 4 hereof or this Section 5 would be immediate and
irreparable and that, because of the difficulty of measuring economic loss of
any such breach or threatened breach, an award of monetary damages to the
Company Entities for any such breach would be an inadequate remedy. Accordingly,
in the event that the Company determines that Employee has breached or attempted
to breach or is threatening to breach any provision of Section 4 hereof or this
Section 5, in addition to any other remedies at law or in equity that any of the
Company Entities may have available to them, it is agreed that each of the
Company Entities shall be entitled, upon application to any court of proper
jurisdiction, to temporary or permanent restraining orders or injunctions
against Employee prohibiting such breach or attempted or threatened breach,
without the necessity of: (i) proving immediate or irreparable harm;
(ii) establishing that monetary damages are inadequate or that the Company
Entities do not have an adequate remedy at law; or (iii) posting any bond with
respect thereto.

(f) Right of Court or Arbitrator to Reform Restrictions. The Company and
Employee state that it was their intent to enter into a valid and enforceable
agreement. Employee and the Company hereby acknowledge the reasonableness of the
restrictions set forth in this Section 5, including the reasonableness of the
geographic area, duration as to time and scope of activity restrained. Employee
agrees that if an arbitrator or court of competent jurisdiction finds that this
Section 5 contains limitations as to geographic area, time or scope of activity
to be restrained that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company
Entities, the arbitrator or court may: (i) reform the covenants to

 

8



--------------------------------------------------------------------------------

the extent necessary to cause the limitations contained in this Section 5 as to
geographic area, time or scope of activity to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill or business
interests of the Company Entities; and (ii) enforce this Section 5 as so
reformed.

(g) Repayment and Forfeiture. Employee agrees that in the event that
(i) Employee breaches any term of Sections 3 or 4 hereof or this Section 5, or
(ii) Employee challenges the validity of all or any part of this Section 5, and
all or any part of this Section 5 is found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction or an arbitrator in a
proceeding between Employee and a Company Entity, in addition to any other
remedies at law or in equity the Company may have available to it, the Company
shall not be obligated to make any of the payments and may cease to make such
payments or to provide for any of the benefits specified in Section 2 hereof,
and shall be entitled to recoup from Employee any and all of the value of the
payments and benefits provided pursuant to Section 2 hereof that have vested or
been paid pursuant to that Section.

Section 6. Entire Agreement; Amendment; Third-Party Beneficiaries. Employee and
the Company agree and acknowledge that this Agreement contains and comprises the
entire agreement and understanding between the parties with respect to the
subject matter hereof, that no other representation, promise, covenant or
agreement of any kind whatsoever has been made to cause either party hereto to
execute this Agreement, that all agreements and understandings between the
parties with respect to the subject matter hereof are embodied and expressed in
this Agreement and that this Agreement supersedes all prior agreements,
negotiations, discussions, understandings and commitments, written or oral,
between the parties hereto with respect to such subject matter. The parties also
agree that the terms of this Agreement shall not be amended or changed except in
writing and signed by Employee and a duly authorized agent of the Company. The
parties to this Agreement further agree that this Agreement shall be binding on
and inure to the benefit of Employee and the Company and the Company’s
successors and assigns. Except to the extent otherwise provided in this
Agreement with respect to the Company Entities and the Releasees (each such
Company Entity and each such Releasee hereby being expressly made a third-party
beneficiary of this Agreement), the provisions of this Agreement shall not
confer upon any third party any remedy, claim, liability, reimbursement or other
right in excess of those existing without reference to this Agreement.

Section 7. Timing and Consultation with Counsel. Employee acknowledges that
Employee has been given a reasonable period of time, not less than twenty-one
(21) days, within which to consider this Agreement and has been advised to
discuss the terms of this Agreement with legal counsel of Employee’s own
choosing. Employee acknowledges that this Agreement was offered to Employee on
November 6, 2015, and Employee was advised that if accepted (i) it must be
executed on or after the Resignation Date and on or prior to November 27, 2015,
and (ii) the Agreement could be revoked, in writing, for up to seven (7) days
following the date of such acceptance. If Employee revokes this Agreement,
Employee’s resignation shall nevertheless remain effective. Employee represents
that Employee has relied on Employee’s own knowledge and judgment and on the
advice of independent legal counsel of Employee’s choosing and has consulted
with such other independent advisors as Employee and Employee’s counsel deemed
appropriate in connection with Employee’s review of this Agreement and

 

9



--------------------------------------------------------------------------------

Employee’s rights with respect to Employee’s separation from service from the
Company and other Company Entities and with respect to this Agreement. Based on
Employee’s review, Employee acknowledges that Employee fully and completely
understands and accepts all the terms of this Agreement, including the Release
in Section 3 hereof, and their legal effects, and Employee is entering into this
Agreement voluntarily and of Employee’s own free will, with full consideration
of any and all rights which Employee may currently have. Employee further
acknowledges that Employee is not relying on any representations or statements
made by the Company or any other Company Entity, or by any of their respective
officers, directors, employees, affiliates, agents, attorneys or other
representatives, regarding this Agreement, except to the extent such
representations are expressly set forth in this Agreement. Employee also
acknowledges that Employee is not relying upon a legal duty, if one exists, on
the part of the Company or any other Company Entity, or any of their respective
officers, directors, employees, subsidiaries, affiliates, agents, attorneys or
other representatives, to disclose any information in connection with the
execution of this Agreement or its preparation, it being expressly understood
that Employee shall never assert any failure to disclose information on the part
of any such person or entity as a ground for challenging this Agreement or any
provision hereof.

Section 8. Applicable Law; Venue. This Agreement shall be interpreted and
construed in accordance with the substantive laws of the State of Texas, without
giving effect to any conflicts of laws provisions thereof that would result in
the application of the laws of any other jurisdiction. THE EXCLUSIVE VENUE FOR
THE RESOLUTION OF ANY DISPUTE RELATING TO THIS AGREEMENT OR EMPLOYEE’S
EMPLOYMENT (EXCEPT FOR ANY DISPUTE THAT MAY BE SUBJECTED TO ARBITRATION BY
MUTUAL AGREEMENT OF THE PARTIES HERETO AFTER THE DATE HEREOF) SHALL BE IN THE
STATE AND FEDERAL COURTS LOCATED IN HARRIS COUNTY, TEXAS AND THE PARTIES HEREBY
EXPRESSLY CONSENT TO THE JURISDICTION OF THOSE COURTS.

Section 9. Section 409A; Other Tax Matters. This Agreement is intended to
provide payments that are exempt from or compliant with the provisions of
Section 409A of the U.S. Internal Revenue Code of 1986 (the “Code”) and related
regulations and Treasury pronouncements (“Section 409A”), and the Agreement
shall be interpreted accordingly. Notwithstanding any provisions of an RSU to
the contrary, no RSU shall be settled by reason of a change in control of MII or
disability of Employee unless such event is a change in control or disability,
as applicable, within the meaning of Section 409A. Notwithstanding anything
herein to the contrary, if on the date of Employee’s separation from service
Employee is a “specified employee,” as defined in Section 409A, then all or a
portion of any severance payments, or benefits under this Agreement that would
be subject to the additional tax provided by Section 409A(a)(1)(B) of the Code
if not delayed as required by Section 409A(a)(2)(B)(i) of the Code shall be
delayed until the first day of the seventh month following Employee’s separation
from service date (or, if earlier, Employee’s date of death) and shall be paid
as a lump sum (without interest) on such date. For purposes of this Agreement, a
termination of Employee’s employment must be a “separation from service” for
purposes of Section 409A. Employee acknowledges and agrees that Employee has
obtained no advice from the Company or any of the other Company Entities, or any
of their respective officers, directors, employees, subsidiaries, affiliates,
agents, attorneys or other representatives, and that none of such persons or
entities have made any representation regarding the tax consequences, if any, of
Employee’s receipt of

 

10



--------------------------------------------------------------------------------

the payments, benefits and other consideration provided for in this Agreement.
Employee further acknowledges and agrees that Employee is personally responsible
for the payment of all federal, state and local taxes that are due, or may be
due, for any payments and other consideration received by Employee under this
Agreement. Employee agrees to indemnify the Company and hold the Company
harmless for any and all taxes, penalties or other assessments that Employee is,
or may become, obligated to pay on account of any payments made and other
consideration provided to Employee under this Agreement.

Section 10. Miscellaneous Provisions.

(a) Waivers. Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party hereto entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if, as to either party hereto, it is in writing
signed by such party or an authorized representative thereof. Failure on the
part of the Company or Employee at any time to insist on strict compliance by
the other party with any provisions of this Agreement shall not constitute a
waiver of the obligations of either party hereto in respect thereof, or of
either such party’s right hereunder to require strict compliance therewith in
the future. No waiver of any breach of this Agreement shall be deemed to
constitute a waiver of any other or subsequent breach.

(b) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under applicable law, that provision shall be severable
and this Agreement shall be construed and enforced as if that illegal, invalid
or unenforceable provision never comprised a part hereof, and the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision, and there shall be
added automatically as part of this Agreement a provision as similar in its
terms to such illegal, invalid or unenforceable provision as may be possible and
be legal, valid and enforceable.

(c) Further Assurances. Employee shall, on request by the Company from time to
time after the date hereof, execute, acknowledge and deliver to the Company such
other documents and instruments as the Company may require to give effect to the
provisions of this Agreement, including a confirmatory release of the Released
Claims as of the Resignation Date.

(d) Section Headings. Titles and headings to Sections and subsections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof.

(e) Construction; Timing of Payments. In this Agreement, unless the context
clearly indicates otherwise: (i) words used in the singular include the plural
and words used in the plural include the singular; (ii) reference to any gender
includes the other gender and the neuter; (iii) the words “include,” “includes”
and “including” shall be deemed to be followed by the words “without
limitation”; (iv) the words “shall” and “will” are used interchangeably and have
the same meaning; (v) the word “or” shall have the inclusive meaning represented
by the phrase “and/or”; (vi) the words “this

 

11



--------------------------------------------------------------------------------

Agreement,” “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement; (vii) reference to any
law (including statutes and ordinances) means such law (including all rules and
regulations promulgated thereunder) as amended, modified, codified or reenacted,
in whole or in part, and in effect at the time of determining compliance or
applicability; (viii) relative to the determination of any period of time,
“from” means “from and including” and “through” means “through and including”;
and (ix) all references to dollar amounts herein shall be in respect of lawful
currency of the United States. The language this Agreement uses shall be deemed
to be the language that the parties hereto have chosen to express their mutual
intent, and no rule of strict construction shall be applied against either party
hereto. If the payment date for, or the last day of any period during which, any
payment is to be made by the Company hereunder falls on a day that is a Saturday
or a Sunday or any public or legal holiday, whether federal or state, in
Houston, Texas, then the Company will have until the close of business on the
next succeeding day that is not a Saturday, a Sunday or such a holiday to make
such payment.

(f) Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING SEPARATION AGREEMENT, I FULLY UNDERSTAND ITS TERMS AND
THAT I MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY EXECUTING IT, AND I HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

 

Date: 11/12/2015    

/s/ Tony Duncan

    TONY DUNCAN

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named Mr. Tony Duncan, who acknowledged that he executed the foregoing
instrument for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 12 day of November, 2015.

 

/s/ Angela R. Smith

NOTARY PUBLIC McDERMOTT, INC. By:  

/s/ Stephen L. Allen

  Name:  

Stephen L. Allen

  Title:  

Senior Vice President, Human Resources

Before me, a Notary Public in and for Harris County, Texas, personally appeared
the above-named officer of McDermott, Inc., who acknowledged that he executed
the foregoing instrument for and on behalf of McDermott, Inc., a Delaware
corporation, and for the purposes and consideration therein expressed, and
acknowledged the same to be his free act and deed and the free act and deed of
said corporation.

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal, in the
County of Harris and State of Texas, this 12 day of November, 2015.

 

/s/ Angela R. Smith

NOTARY PUBLIC

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Notice of Resignation

To the Board of Directors of McDermott International, Inc.

Effective November 10, 2015, the undersigned, Tony Duncan, resigns from all
positions held as an officer of McDermott International, Inc., a Panamanian
corporation (“McDermott”), and from all positions held as an officer, employee,
member of the board of directors or board of managers (and member of any and all
committees thereof) of any of McDermott’s subsidiaries (whether corporations,
limited liability companies, limited partnerships or other forms of entity) and
joint venture entities, and from any and all positions or capacities with
respect to any employee benefit plan sponsored or maintained by any such entity,
including but not limited to those as reflected on the attachment hereto. This
resignation is not subject to any condition to effectiveness (including, but not
limited to, acceptance by the Board of Directors of McDermott) and is
irrevocable.

Dated: 11/12/2015

 

/s/ Tony Duncan

Tony Duncan